DETAILED ACTION
Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 8/17/20, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 8827968, 9877893, and 9974528, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of the Claims
	Claims 1-6 and 10-14 are pending in the application, with claims 1 and 10 amended and claims 7-9 canceled. 	The double patenting rejection over Patent Numbers 8827968, 9877893, and 9974528 is withdrawn in view of the 8/17/20 Terminal Disclaimer. 	The rejection of claims 1, 3-5, 7, 10-11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Leroy (US 7955292 B2), is withdrawn in view of Applicants’ 8/14/20 claim amendments. 	The rejection of claims 2, 6, 8, 9, and 12 under 35 U.S.C. 103 as being unpatentable over Leroy in view of Taylor (US 2008/0234696 A1) is withdrawn in view of Applicants’ 8/14/20 claim amendments. 	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Leroy in view of Taylor (US 2010/0318045 A1) is withdrawn in view of Applicants’ 8/14/20 claim amendments.
 	
Response to Arguments
 	Applicants’ 8/14/20 claim amendments and arguments are found persuasive and all of the prior rejections are withdrawn. 	However, upon further search and consideration, new grounds of rejection are Spaeth (US 5354303 A).
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


 	Claims 1, 3-5, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leroy (US 7955292 B2) in view of Spaeth (US 5354303 A).

    PNG
    media_image1.png
    499
    582
    media_image1.png
    Greyscale
 	As to independent claim 1, Leroy teaches a tissue retrieval bag [tissue extraction bag 10 Fig.1 Col.5,ll.44-67]; the bag comprising:
 	a region of the bag defining an opening 24 Fig.1 [Col.5,ll.61] comprising a proximal end [adjacent 50 Fig.1] and a distal end [adjacent 52 Fig.1];
 	an exterior surface of the bag [top and outer surface of section 26] Fig.1 [Col.5,ll.59-60] depending from the opening 24 Fig.1; and
 	a channel 32/42 Fig.1 [Col.6,ll.28-34] formed into the exterior surface of the bag [top and outer surface of section 26 Fig.1], wherein the channel 32/42 provides access to the interior of the bag through the exterior surface Fig.1 [Col.6,ll.28-34].
 	Leroy does not teach that the region of the bag defining the opening includes a pleat with an apex configured to move from an undeployed position to a deployed position by movement away from the proximal end.
    PNG
    media_image2.png
    451
    557
    media_image2.png
    Greyscale
 	However, Spaeth teaches a tissue retrieval bag 100 (containment sac 100) Figs.18-21 Col.10,ll.59-69 comprising a channel as upper portion of bag/sac 100  defining a main channel body that provides access to the interior of the bag 100 through the exterior surface of the bag (as channel within bag/sac body 100 Figs.18-21 Col.10,ll.59-69); 
 	wherein the bag 100 comprises a region of the bag 102 defining an opening 104 [opening/entrance 104 within rim 102 Fig.1 Col.10,ll.63-64] comprising a proximal end “PE” [Fig.18-19 annotated above] and a distal end “DE” [Fig.18-19 annotated above];  	wherein the region [rim 102] of the bag 100 Fig.18-19 defining the opening 104 includes a pleat [Fig.18-19 annotated] with an apex [Fig.18-19 annotated] configured to [as capable to] move from:  		an undeployed position Fig.19 [with living hinges 112 folded at each corner 106, 108, 110, and 112 Col.11,ll.9-14, as shown in Fig.19 Col.11,ll.17-24]; to:  		a deployed position Fig.18 [with living hinges 112 opened at each corner 106, 108, 110, and 112 Col.11,ll.9-14, as shown in Fig.18 Col.10,ll.67-Col.11,ll.1] by movement away from the proximal end PE [Fig.18-19 annotated; Col.10,ll.67-Col.11,ll.24]; 	in order to deploy the bag/sac from an undeployed position within the introducer sheath 12 Fig. 19 Col.11,ll.1-2 to a deployed position Fig.18 to provide access to the 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the opening of the bag of Leroy, with the region of the bag defining the opening to include a pleat with an apex configured to move from an undeployed position to a deployed position by movement away from the proximal end, according to Spaeth, and one of skill would be motivated to do so, in order to deploy the bag/sac from an undeployed position within the introducer sheath to a deployed position to provide access to the interior of the bag/sac to insert the retrieved organ or tissue into the containment sac/bag; and then to allow the sac/bag with the collected tissue or organ to be closed via the pleated hinges and drawn back into the sheath to remove from the body.
 	As to independent claim 10, Leroy teaches a tissue retrieval bag [tissue extraction bag 10 Fig.1 Col.5,ll.44-67],  the bag comprising:
 	 	a region of the bag defining an opening 24 and comprising a proximal end and a distal end Fig.1 [Col.5,ll.61]; 		an exterior surface of the bag [top and outer surface of section 26 Fig.1 Col.5,ll.59-60] depending from the opening  Fig.1; and
 	 	at least one porthole [top portion of 32 Fig.1 Fig.1] on the exterior of the bag [Col.3,ll.42-43] [as attached to top of exterior portion/ section 26 from opening 24 Fig.1 Col.6,ll.9-15,  			wherein at least one tube [interior of 32 below porthole through end 42 Fig.1 [0024,ll.13,11-14] extends from the at least one porthole Fig.1.	Leroy does not teach that the region of the bag defining the opening includes a pleat with an apex configured to move from an undeployed position to a deployed position by movement away from the proximal end.
    PNG
    media_image2.png
    451
    557
    media_image2.png
    Greyscale
 	However, Spaeth teaches a tissue retrieval bag 100 (containment sac 100) Figs.18-21 Col.10,ll.59-69 comprising a channel as upper portion of bag/sac 100  defining a main channel body that provides access to the interior of the bag 100 through the exterior surface of the bag (as channel within bag/sac body 100 Figs.18-21 Col.10,ll.59-69); 
 	wherein the bag 100 comprises a region of the bag 102 defining an opening 104 [opening/entrance 104 within rim 102 Fig.1 Col.10,ll.63-64] comprising a proximal end “PE” [Fig.18-19 annotated above] and a distal end “DE” [Fig.18-19 annotated above];  	wherein the region [rim 102] of the bag 100 Fig.18-19 defining the opening 104 includes a pleat [Fig.18-19 annotated] with an apex [Fig.18-19 annotated] configured to [as capable to] move from:  		an undeployed position Fig.19 [with living hinges 112 folded at each corner 106, 108, 110, and 112 Col.11,ll.9-14, as shown in Fig.19 Col.11,ll.17-24]; to:  		a deployed position Fig.18 [with living hinges 112 opened at each corner 106, 108, 110, and 112 Col.11,ll.9-14, as shown in Fig.18 Col.10,ll.67-Col.11,ll.1] by movement away from the proximal end PE [Fig.18-19 annotated; Col.10,ll.67-Col.11,ll.24]; 	in order to deploy the bag/sac from an undeployed position within the introducer sheath 12 Fig. 19 Col.11,ll.1-2 to a deployed position Fig.18 to provide access to the 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the opening of the bag of Leroy, with the region of the bag defining the opening to include a pleat with an apex configured to move from an undeployed position to a deployed position by movement away from the proximal end, according to Spaeth, and one of skill would be motivated to do so, in order to deploy the bag/sac from an undeployed position within the introducer sheath to a deployed position to provide access to the interior of the bag/sac to insert the retrieved organ or tissue into the containment sac/bag; and then to allow the sac/bag with the collected tissue or organ to be closed via the pleated hinges and drawn back into the sheath to remove from the body. 	As to claim 3, Leroy teaches that the bag 10 and channel 42 are formed from the same continuous piece of material Fig.4 [Col.6,ll.20-21].	As to claim 4, Leroy teaches that the channel 42 is of such a length that it (is capable of) extending outside a patient's body while the rest of the bag is inside a patient's body Fig.1 [where channel portion can be extended beyond opening 24 and could extend outside the body while rest of bag 20 is in the body Fig.1].	As to claim 5, Leroy teaches that the bag further comprises at least one grasping loop [eyelets 58, 60 Fig.5 Col.7,ll.56,54-58] located on the exterior surface of the bag [Col.4,ll.23] [for easier manipulation of the bag in the inside of the body Col.4,ll.19-20] and which can be remote from the opening or porthole of the bag [Col.4,ll.29-30].
	As to claim 11, Leroy teaches that the tube 42 is initially sealed prior to deployment in a patient [where bag including tube is folded up and put in tube for insertion which keeps tube sealed prior to deployment Col.4,ll.62-65].	As to claim 13, Leroy teaches that the device further comprises a plurality of looped tabs [as area around and including eyelets 58, 60 Fig.5 Col.7,ll.56,54-58]  		located on the exterior surface of the bag [Col.4,ll.23] [for easier manipulation of the bag in the inside of the body Col.4,ll.19-20 and which can be remote from the opening or porthole of the bag [Col.4,ll.29-30]. 	


 	Claims 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leroy in view of Spaeth, and further in view of Taylor (US 2008/0234696; hereinafter, Taylor ‘696).
 	As to claims 2, 6, and 12, Leroy teaches that: 		(as to claims 2 and 12) the bag, substrate is a polymer [Col.5,ll.53];  		(as per claim 12) the tube is welded to the bag [Col.5,ll.54-56; Col.6,ll.16-19]. 	The combination of Leroy and Spaeth does not teach that: 		(as per claims 2 and 12) the bag, channel, and/or substrate are made of rip-stop nylon;  		(as per claim 6) the perimeter of the loop is reinforced with double stitching; and 		(as per claim 12) the welding is radio frequency welding. 	However, Taylor ‘696 teaches a tissue retrieval bag and method Abstract comprising a bag [pouch 20, channel 23 0058,ll.6] and loop [where shape of mouth 25 is a loop 0060,ll.4-5] made of a substrate [0065,ll.5] and:
 	 	(as per claims 2 and 12) the bag, channel and/or substrate are made of rip-stop nylon [0068,ll.2] [to provide a material that has substantially higher puncture strength 0068,ll.4-5];  		(as per claim 6) the perimeter of the loop [pouch fabric is same as that used for loop 0060,ll.4-5] that is reinforced with double stitching [cross-stitched]  radio frequency welding [0069,ll.1,8] [to provide a totally impermeable pouch 0069,ll.8-9]; 		in order to provide a material that has substantially higher puncture strength [0068,ll.4-5]; and in order to provide a totally impermeable pouch [0069,ll.8-9].
 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to provide the rip-stop nylon and radio frequency welding of Taylor ‘696 for the polymer material and welding of Leroy, and one of skill would have been motivated to do so, to provide a material that has substantially higher puncture strength; and to provide a totally impermeable pouch. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leroy in view of Spaeth, and further in view of Taylor (US 2010/0318045; hereinafter, Taylor ‘045).
 	As to claim 14, the combination of Leroy and Spaeth does not teach that the porthole has a diameter of between 3 and 20 mm. 	However, Taylor‘045 teaches a tissue retrieval bag 10 Fig.1 [0024-0027], the bag comprising at least one porthole [on the exterior of the bag Fig.1], wherein  		(as per claim 14) the porthole has a diameter of between 3 and 20 mm [as allowing for use of trocar of 3-20 mm to allow passage for the bag 0038,ll.6-7]; 		in order for allowing for use of trocar of 3-20 mm to allow passage for the bag [0038,ll.6-7].
 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to provide the porthole diameter of Taylor ‘045 with for the porthole of Leroy, and one of skill would have been motivated to do so, to allow passage for the bag.
 					Conclusion
  	The prior art made of record and not relied upon, as listed in the attached PTO 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781